DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 05/10/2021. Claims 1-2, 4, 6-9, 11, 15 and 18 have been amended. Claims 21-29 have been added. Claims 3, 5, 10, 12-14, 16-17 and 19-20 have been cancelled. 


Allowable Subject Matter
3.	Claims 1-2, 4, 6-9, 11, 15, 18 and 21-29 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
 	The prior art teaches displaying detailed battery information in a power-on state of an electronic device, however, the prior art fails to teach displaying different detailed battery information through different state modes of the electronic device. Specifically, the prior art fails to disclose the limitations as follows. 
5.  	 Regarding claim 1, the prior art does not teach or fairly suggest “…a first control circuitry that controls a display unit of the electronic apparatus to display a first display information indicating a remaining power of the battery, in a case where the electronic apparatus is in a power-on state; and a second control circuitry that controls the display unit to display a second display information indicating the remaining power of the battery more detailed than that of the first display information, in a case where the 

6. 	Claims 2, 4, 6-9, 11 and 21-22 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

7.  	 Regarding claim 15, the prior art does not teach or fairly suggest “…controlling a display unit of the electronic apparatus to display a first display information indicating a remaining power of the battery, in a case where the electronic apparatus in a power-on state; controlling the display unit to display a second display information indicating the remaining power of the battery more detailed than that of the first display information, in a case where the battery is mounted on the battery mounting unit when the electronic apparatus is in a power-off state; controlling the display unit to stop displaying the second display information, in a case where a predetermined time elapses after the second display information is displayed on the display unit…” and used in combination with all of the other limitations of claim 15. 

8. 	Claims 23-29 depend on allowable claim 15. Therefore, the dependent claims are also held allowable.

claim 18, the prior art does not teach or fairly suggest “…controlling a display unit of the electronic apparatus to display a first display information indicating a remaining power of the battery, in a case where the electronic apparatus in a power-on state; controlling the display unit to display a second display information indicating the remaining power of the battery more detailed than that of the first display information, in a case where the battery is mounted on the battery mounting unit when the electronic apparatus is in a power-off state; controlling the display unit to stop displaying the second display information, in a case where a predetermined time elapses after the second display information is displayed on the display unit…” and used in combination with all of the other limitations of claim 18. 

10. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Graham et al. (US Patent 9,939,872) discloses a screen includes an indication of the threshold value, and may include an indication of an estimated amount of time remaining before device enters a low-power mode. If the user does not move device 500 after battery alert 612 is displayed, device 500 can display screen 906. This 


Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/26/2021